                                                                United States Bankruptcy Court
                                                                Northern District of California
In re:                                                                                                                   Case No. 21-50028-SLJ
Evander Frank Kane                                                                                                       Chapter 7
       Debtor
                                                      CERTIFICATE OF NOTICE
District/off: 0971-5                                                    User: admin                                                                 Page 1 of 2
Date Rcvd: Jul 26, 2021                                                 Form ID: NTCRFBK                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 28, 2021:
Recip ID                  Recipient Name and Address
                        + Heinz Binder, Esq., Binder & Malter, LLP, 2775 Park Avenue, Santa Clara, CA 95050-6004

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 28, 2021                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 26, 2021 at the address(es) listed below:
Name                                Email Address
Andrew J. Ghekas
                                    on behalf of Creditor Centennial Bank N.A. aghekas@anthonyandpartners.com, crodriguez@anthonyandpartners.com

Christopher O. Rivas
                                    on behalf of Creditor Loan Shark Holdings LLC crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com

David B. Rao
                                    on behalf of Plaintiff South River Capital LLC David@bindermalter.com

Fred Hjelmeset
                                    fhtrustee@gmail.com CA90@ecfcbis.com

Gerrick Warrington
                                    on behalf of Creditor Zions Bancorporation N.A. gwarrington@frandzel.com, sking@frandzel.com

Gregg S. Kleiner
             Case: 21-50028
                         on behalfDoc#     192-1
                                  of Trustee           Filed:
                                             Fred Hjelmeset       07/29/21 Entered:
                                                            gkleiner@rinconlawllp.com          07/29/21 11:21:57
                                                                                      aworthing@rinconlawllp.com                                    Page 1
                                                                     of 3
District/off: 0971-5                                                 User: admin                                                       Page 2 of 2
Date Rcvd: Jul 26, 2021                                              Form ID: NTCRFBK                                                 Total Noticed: 1
John A. Anthony
                                  on behalf of Creditor Centennial Bank N.A. janthony@anthonyandpartners.com, sdavis@anthonyandpartners.com

Jonathan Lewis
                                  on behalf of Plaintiff Hope Parker jonlewis@jlewislaw.com

Marta Villacorta
                                  on behalf of U.S. Trustee Office of the U.S. Trustee / SJ marta.villacorta@usdoj.gov

Michael Gerard Fletcher
                                  on behalf of Creditor Zions Bancorporation N.A. mfletcher@frandzel.com, sking@frandzel.com

Office of the U.S. Trustee / SJ
                                  USTPRegion17.SJ.ECF@usdoj.gov

Peter C. Califano
                                  on behalf of Creditor Centennial Bank N.A. pcalifano@cwclaw.com

Reed S. Waddell
                                  on behalf of Creditor Zions Bancorporation N.A. rwaddell@frandzel.com, sking@frandzel.com

Richard L. Pierotti
                                  Rpierotti@kpmd.com

Robert B. Kaplan
                                  on behalf of Creditor Sure Sports LLC rbk@jmbm.com

Ryan A. Witthans
                                  on behalf of Debtor Evander Frank Kane rwitthans@fhlawllp.com

Stephen D. Finestone
                                  on behalf of Debtor Evander Frank Kane sfinestone@fhlawllp.com

Stephen G. Opperwall
                                  on behalf of Creditor Professional Bank steve.opperwall@comcast.net

Thomas M. Geher
                                  on behalf of Creditor Sure Sports LLC tmg@jmbm.com, tmg@ecf.inforuptcy.com

Wendy W. Smith
                                  on behalf of Requestor South River Capital LLC Wendy@bindermalter.com


TOTAL: 20




             Case: 21-50028               Doc# 192-1              Filed: 07/29/21             Entered: 07/29/21 11:21:57               Page 2
                                                                           of 3
Form NTCRFBK




                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court


In re Debtor(s):                                                        Case No.: 21−50028 SLJ 7
                                                                        Chapter: 7
Evander Frank Kane

              NOTICE OF REFERRAL OF APPEAL TO BANKRUPTCY APPELLATE PANEL


To All Parties:

You are hereby notified the enclosed Notice of Appeal has been filed by Evander Frank Kane with the Clerk of the
Bankruptcy Court. Pursuant to orders of the Judicial Council of the Ninth Circuit and the United States District Court
for this district, this appeal is referred to the United States Bankruptcy Appellate Panel of the Ninth Circuit (BAP).


Dated: 7/26/21


                                                   Edward J. Emmons
                                                   Clerk of Court
                                                   United States Bankruptcy Court


                                                   By: /s/ Lydia Menendez
                                                           Deputy Clerk



NOTICE FROM CLERK OF 9TH CIRCUIT BAP: For all cases opened at the BAP beginning February 1, 2015,
all excerpts of record must be filed electronically and no paper copies will be necessary. In all other cases effective
immediately any attorney or other electronic filer may file the excerpts electronically without submitting paper copies.
Please see Rule 3 of the Administrative Order Regarding Electronic Filing in BAP Cases available on the BAP
website at www.ca9.uscourts.gov/bap/.




   Case:
    Case:21-50028
          21-50028 Doc#
                    Doc#190
                         192-1Filed: 07/28/21
                                  Filed: 07/29/21Entered: 07/28/21
                                                    Entered:       21:11:25
                                                             07/29/21 11:21:57Page 3 of33
                                                                                Page
                                           of 3
